Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kwami.; Abdul-Bey appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2006) action for failure to state a claim and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Abdul-Bey v. Ragnow, No. 2:09-cv-00011-MSD-JEB (E.D. Va. Feb. 9, 2009; Mar. 12, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.